Filed 10/4/21 P. v. Nguyen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----
 THE PEOPLE,                                                                                   C093197

                    Plaintiff and Respondent,                                    (Super. Ct. No. 17FE010115)

           v.

 RILEY NGUYEN,

                    Defendant and Appellant.




         Appointed counsel for defendant Riley Nguyen has asked this court to conduct an
independent review of the record to determine whether there are any arguable issues on
appeal. (People v. Wende (1979) 25 Cal.3d 436.)
         Defendant filed his notice of appeal on November 23, 2020. Due to delays in the
preparation of the record, and multiple extensions to the briefing schedule, this case was
not fully briefed until August 13, 2021.
         Our review of the record discloses errors that require correction.
         We conclude any unpaid portion of the main jail booking fee and main jail
classification fee is unenforceable and uncollectable as of July 1, 2021, and must be
vacated. In addition, the trial court did not impose the mandatory parole revocation fine.
We will modify the judgment to vacate the main jail booking and jail classification fees
and impose the parole revocation fine. As modified, we affirm the judgment.


                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                                       BACKGROUND
       In December 2017, a jury found defendant guilty of two counts of making criminal
threats. (Pen. Code, § 422; statutory section citations that follow are to the Penal Code.)
The trial court suspended imposition of sentence and placed defendant on five years’
probation. The court also ordered a criminal protective order for the victim and a no
contact order for the victim and the victim’s family. The court imposed a $300 restitution
fine (§ 1202.4), an identical probation revocation fine stayed pending successful
competition of probation (§ 1202.44), a $99.19 main jail classification fee (Gov. Code,
§ 29550.2), a $402.38 main jail booking fee (Gov. Code, § 29550.2, and various other
fines and fees. The court waived probation fees and costs. We affirmed the judgment on
appeal. (People v. Nguyen, (Mar. 28, 2019, C086305) [nonpub. opn.].)
       In 2020, the probation office filed a revocation of probation petition, alleging
defendant had contacted the victim in violation of the criminal protective order and failed
to obey all laws. Following a contested hearing, in which he represented himself, the trial
court found defendant had violated probation by violating the protective orders.
Accordingly, the trial court revoked defendant’s probation.
       The trial court sentenced defendant to the midterm of two years on one count of
making criminal threats, and a consecutive term of eight months (one-third the midterm)
on the second count, for an aggregate term of two years, eight months. The court
awarded him 41 days of presentence custody credits and unstayed the probation
revocation fine. The court did not impose and stay a parole revocation fine. (§ 1202.45.)

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to


                                              2
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       We have, however, found errors which require correction. (People v. Morales
(2014) 224 Cal.App.4th 1587, 1594, 1600.)

       Assembly Bill No. 1869

       In 2020, the Legislature passed Assembly Bill No. 1869 (2019-2020 Reg. Sess.) to
“eliminate the range of administrative fees that agencies and courts are authorized to
impose to fund elements of the criminal legal system.” ((Assem. Bill No. 1869 (2019-
2020 Reg. Sess.) § 2, eff. Sept. 18, 2020, operative July 1, 2021 (Assem. Bill No. 1869).)
Among other provisions, Assembly Bill No. 1869 added Government Code section 6111.
(Assem. Bill No. 1869 at § 11.) Government Code section 6111 became effective on
July 1, 2021. It provides that “the unpaid balance of any court-imposed costs pursuant to
Section 27712, subdivision (c) or (f) of Section 29550, and Sections 29550.1, 29550.2,
and 29550.3, as those sections read on June 30, 2021, is unenforceable and uncollectible
and any portion of a judgment imposing those costs shall be vacated.” (Gov. Code,
§ 6111, subd. (a).)
       While this appeal was pending, Government Code section 6111 became effective.
Pursuant to the plain language of the newly enacted statute, the unpaid balance of the
criminal justice administration fee is unenforceable and uncollectible, and the portion of
the judgment imposing such costs must be vacated. (Gov. Code, § 6111, subd. (a).)

       Parole Revocation Fine

       The trial court failed to impose a mandatory parole revocation fine of $300. In
every case where the trial court imposes a restitution fine, a parole revocation fine is
mandatory and must match the restitution fine. (§ 1202.45; People v. Smith (2001)


                                              3
24 Cal.4th 849, 853.) The trial court’s failure to impose a parole revocation fine in an
amount not matching the restitution fine constitutes an unauthorized sentence, which may
be corrected for the first time on appeal. (Id. at pp. 852–853; see also People v. Terrell
(1999) 69 Cal.App.4th 1246, 1255–1256.)
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.

                                       DISPOSITION
       The judgment is modified to strike the booking fee and main jail classification fee
and to impose a $300 parole revocation fine suspended unless parole is revoked. As
modified, the judgment is affirmed. The trial court is directed to prepare an amended
abstract of judgment and provide a certified copy to the Department of Corrections and
Rehabilitation.




                                                  HULL, J.



We concur:




RAYE, P. J.




RENNER, J.




                                             4